           Case 2:20-mj-00274-VCF Document 25 Filed 02/03/21 Page 1 of 1




 1                           UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA
 3
 4   United States of America,                              Case No. 2:20-mj-00274-VCF
 5                  Plaintiff,                              Order Granting Fifth
                                                            Stipulation to Continue
 6          v.
                                                            Preliminary Hearing
 7   Engels Marcelino,
 8                  Defendant.
 9
10
11          Based on the stipulation of counsel, the Court finds that Engels Marcelino

12   consents to continue the preliminary hearing for at least 60 days and that good

13   cause exists to do so.

14          IT IS THEREFORE ORDERED that the preliminary hearing scheduled for
                                                                             April 9, 2021
15   February 4, 2021, at 10:00 a.m. is vacated and continued to _________________ at
16   the hour of ___:___
                 10:00 AM __.m.
                          in LV Courtroom 3D before Magistrate Judge Cam Ferenbach.
                              3
17          DATED this ____ day of February 2021.
18
19
20                                                 Cam Ferenbach
21                                                 United States Magistrate Judge

22
23
24
25
26
                                                      3
